Citation Nr: 1524383	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1967 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for PTSD.

This case was previously before the Board in September 2014, when it was remanded for further development, to include obtaining a supplemental medical opinion.  It has now been returned to the Board for further appellate review. 
 
The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) electronic file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board's September 2014 remand found that the previous March 2014 remand adequately addressed the issue of PTSD, but did not adequately address the issue of the Veteran's depression.  The Board found that the continuing defect was the result of the RO failing to provide the VA examiner with the DBQ that specifically addressed psychiatric disorders other than PTSD.  Pursuant to the Board's September 2014 remand, a VA medical opinion was obtained in October 2014.  The examiner was asked to review the claims file and offer an opinion as to whether any psychiatric disorder was at least as likely as not related to service.  The examiner was asked to provide a complete rationale for all conclusions reached.  The examiner stated that the claims file was reviewed, and then commented on the Veteran's post-service alcohol dependence, deaths of his girlfriend and father, bankruptcy, and arrest for DUI.  The examination report then stated "opinion from general remarks: Any acquired psychiatric disorder is related to service."  No opinion or any further explanation was provided.

The RO then requested a clarifying opinion, which was provided in January 2015.  A different examiner reviewed the Veteran's claims file, and provided an opinion that it was not at least as likely as not that the Veteran's depressive disorder NOS was related to military service.  Instead of providing a complete rationale for the conclusion reached, the examiner recited the conclusions of the March 2014 VA examiner.    
 
The Board finds that both the October 2014 and January 2015 VA opinions are inadequate.  The October 2014 opinion provided no rationale, and was contradictory.  The January 2015 opinion did not provide a reasoned rationale based on the evidence of record.  The examiner merely recited the conclusions of the March 2014 VA examiner.  Therefore, a remand is necessary, this time to obtain a new VA examination and opinion.  The examiner is asked to review the claims file and to provide an opinion with a well-reasoned rationale specifically identifing the evidence considered in rendering the opinion.  

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Jesse Brown VA Medical Center in Chicago, Illinois, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2014 to present.

2.  Schedule the Veteran for a VA mental disorders examination, to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  The  Disability Benefits Questionnaire (DBQ) for psychiatric disorders other than PTSD should be used for this purpose.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies (including a mental status examination) should be performed.

The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder, to include depressive disorder, was incurred in service, or is otherwise etiologically related to the Veteran's service, including his duties as a hospital corpsman.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




